Citation Nr: 1629073	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition; and if so, whether service connection for a low back condition, to include as secondary to a service-connected disability, is warranted. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2016, the Veteran testified at a video conference hearing at the Atlanta RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  
  
The Veteran submitted additional evidence subsequent to the issuance of the most recent adjudicative decision by the RO to include private treatment records.  In a correspondence dated in April 2016, the Veteran indicated that he was waiving initial RO review of these lay statements pursuant to 38 C.F.R. § 20.1304(C).

The reopened claim of service connection for low back condition is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In a final rating decision dated in June 1993, the RO denied the Veteran's claim of service connection for low back condition. 

2.  Evidence received since the unappealed June 1993 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for low back condition, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back condition may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the Board's decision to reopen the claim of service connection for a low back disorder is favorable to the Veteran, no further action is required to comply with the VCAA as to this issue.  

Claim to Reopen

The RO denied the Veteran's initial claim of entitlement to service connection for a low back condition in a rating decision dated in June 1993.  In a July 1993 letter, the RO notified him of the adverse determination and of his procedural and appellate rights.  Thereafter, in a June 1994 notice of disagreement (NOD), the Veteran informed the RO of his intent to appeal the denial of his service connection claim.  The RO then issued a July 1994 statement of the case (SOC) wherein it continued the denial of service connection for low back condition.  Prior to further adjudication of the Veteran's claim, he was afforded an opportunity to testify at a hearing at the RO before a decision review officer (DRO) in November 1994, during which he indicated that he wished to withdraw his appeal of the denial of his low back condition claim.  This withdrawal of his appeal therefore finalized the June 1993 rating decision by operation of law.  38 U.S.C.A. § 7105(b)(5); 38 C.F.R. § 20.204.  The Veteran's low back condition claim may only be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.
The Veteran submitted his request to reopen his low back condition claim in a December 2009 letter.  The request to reopen the low back condition claim was denied in a May 2011 rating decision.  The Veteran thereafter filed a NOD in June 2011.  After the RO issued a SOC in October 2012 maintaining the denial of the request to reopen the low back condition, the Veteran submitted a formal appeal of the denial in October 2012 and the request to reopen was forwarded to the Board for its review. 

At the time of the RO's issuance of the June 1993 rating decision, the evidence available for review by the RO included the Veteran's service treatment records (STRs), which do not document any complaints, diagnoses, or treatment related to a low back condition, as well as a VA examination dated in December 1992.  On the examination, the Veteran reported that his low back pain began in October 1990 following a workplace injury.  The RO denied service connection for low back condition on the grounds that there was nothing noted in service and the low back condition, which began in October 1990, was related to a post-service injury.  

As discussed, the June 1993 decision is final by operation of law and may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the June 1993 rating decision consists of both VA and private treatment records, a VA examination dated in March 1996 as well as the previously discussed April 2011 examination, and lay statements from the Veteran and his family.  The Veteran also had the opportunity to testify before a decision review officer in November 1994 as well as before the undersigned VLJ in a videoconference hearing in April 2016. 

Prior to withdrawing his low back condition claim during the November 1994 hearing, the Veteran stated that he injured his back in 1990 while working and that this is when he first started having problems with his back. 

The Veteran was afforded a VA examination in March 1996 for the purpose of evaluating his claims regarding unrelated disabilities.  Nevertheless, during the examination he reported that he injured his back while working for an airline company three years prior to the examination, which would put the occurrence of the injury at some point in 1993.  This contradicts the December 1992 VA examination in which the Veteran reported that he injured his back in October 1990 while on the job and had experienced back pain ever since.  Regardless of when the low back injury occurred, however, the Veteran consistently reported on these examinations that his low back was injured in a post-service incident and that his back was hurting ever since that injury. 

An August 1996 X-ray examination report from the Atlanta Spine Institute revealed a concentric disc bulge at L4-5 with a central disc herniation.  Furthermore, the examination revealed bilateral neural foraminal narrowing that was more prominent on the right than the left. 
The Veteran was afforded another VA examination in April 2011 for the purpose of evaluating his low back condition claim.  During the examination, the Veteran reported that the low back condition began following an in-service injury that occurred in 1967 when he jumped in a foxhole attempting to avoid an incoming rocket attack.  He also reported that he had back surgery, identified as a discectomy, through a private medical treatment provider in 1986.  After the physical examination and the interview of the Veteran, the examiner diagnosed degenerative arthritis of the thoracolumbar spine.  Furthermore, the examiner opined that it was less likely than not that the low back condition was caused by or otherwise related to service, to include as secondary to service-connected bilateral pes planus.  In support thereof, the examiner noted that according to the available medical records the Veteran's low back condition manifested decades following the initial manifestation of pes planus.  In addition, the examiner found that it was far more likely that the low back condition was the result of age related progression of natural degenerative changes.  Finally, the examiner noted that it was also more likely that the low back condition represented the residual progression of post-surgical changes that occurred independent of pes planus.

The Veteran has submitted several medical opinions from his treating physician, a Dr. P. J. with the Atlanta Spine Institute, in support of his low back condition claim.  In the first of these, dated in January 2004, Dr. P.J. stated that he had been treating the Veteran since 1996 for his low back condition, which was identified as degenerative disc disease with right lower extremity radiculopathy.  Dr. P.J. opined that the low back condition and the Veteran's bilateral pes planus were "implicitly tied together."  In support thereof, Dr. P.J. noted that pes planus can impact the gait as well as the lumbar spine, and referred to the Veteran's permanent right lower extremity pain and muscle atrophy which leads to permanent dysfunction.  Thereafter, in a February 2010 opinion, Dr. P.J. reiterated his belief that the low back condition was related to the bilateral pes planus, referring to the same reasons as justification for his opinion.  He submitted the same opinion against in November 2011.  Most recently, in an October 2012 opinion, Dr. P.J. stated his opinion that the low back condition was related to bilateral pes planus and that his justification remained the same for this opinion. 

During the April 2016 hearing, the Veteran asserted that he had multiple instances of back pain during service but that he only reported his pain for treatment purposes at one time during service, for which he was put on light duty for a few weeks.  He also asserted that his back pain progressively worsened since he first experienced it in service and that he believed that the low back pain stemmed from his pes planus condition.  

After evaluating the evidence that has been submitted since the June 1993 rating decision denying the Veteran's low back condition claim, the Board finds that there is a sufficient basis for reopening the claim.  The Veteran's testimony during the April 2016 hearing as well as his statements during the April 2011 VA examination raise the possibility that the Veteran experienced a back injury in service and that the symptoms of his current degenerative arthritis of the lumbar spine began in service as a result of that injury.  This is further bolstered by the opinion of the Veteran's treating physician Dr. P.J., who has consistently maintained since January 2004 that the low back condition is related to the service-connected bilateral pes planus.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, that is, whether the low back condition was incurred in service or was caused by an incident therein.  The evidence also raises the reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for low back condition is reopened. 


ORDER

The appeal to reopen a claim of service connection for low back disorder is reopened; to this extent only, the appeal is granted. 


REMAND

Before the Board makes a determination as to the Veteran's entitlement to service connection for a low back condition, further development of the record is necessary.  A review of the Veteran's STRs reveals no complaints, diagnoses, or treatment related to a low back condition.  However, the Veteran has asserted during both the April 2011 VA examination and the April 2016 hearing that he experienced multiple injuries to his back during combat in service and was treated for such.  As the Veteran served in Vietnam and has asserted that he is entitled to service connection for low back condition as the result of these injuries sustained while in combat, his lay testimony must be given additional probative weight and due consideration.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In particular, during the April 2011 VA examination, the examiner did not give due weight to the Veteran's own assertions that he experienced a low back injury while in combat, and found that there was no evidence of an injury in-service.  Furthermore, that examiner did not consider whether the Veteran could have incurred a back injury in service or whether the low back condition could have been caused by service, instead focusing entirely on an analysis of whether the Veteran's low back condition was aggravated beyond its normal course by the service-connected bilateral pes planus.  Finally, in the period since the April 2011 VA examination, the Veteran has been service-connected for additional disabilities, to include post-traumatic stress disorder, ischemic heart disease, and bilateral degenerative joint disease of the knees, none of which were considered in the evaluation by the April 2011 VA examiner of whether the low back condition was secondary to a service-connected disability.  Therefore, the Board finds that the Veteran is entitled to a new VA examination to evaluate whether the low back condition was incurred in service or was caused by service, to include whether it was aggravated beyond its normal course by a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing his reopened claim and take any necessary follow-up action to obtain reported relevant medical records, if any, pursuant to 38 C.F.R. § 3.159(c).

2.  After completion of the forgoing, schedule the Veteran for a VA orthopedic examination addressing the etiology of the Veteran's low back disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any low back disorder symptoms.

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the low back disorder is etiologically related to service, to include a consideration of whether the low back disorder was aggravated beyond its normal course by a service-connected disability.  The Board notes that the Veteran is currently service-connected for post-traumatic stress disorder, ischemic heart disease, bilateral degenerative joint disease of the knees, and bilateral pes planus. 

In formulating the opinions, the examiner is asked to consider, and discuss as appropriate, the Veteran's lay testimony as to when the symptoms of low back disorder first manifested and to what extent they have continued to the present day. All opinions expressed must be supported by complete rationale. 

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


